Citation Nr: 0929939	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for a heart disorder, 
including a first degree AV block.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.  

4.  Entitlement to service connection for residuals of a 
right shoulder injury and AC separation.

5.  Entitlement to service connection for left testicle 
epididymitis.  

6.  Entitlement to service connection for residuals of a 
fractured nose.    

7.  Entitlement to service connection for a mole on the left 
arm.  

8.  Entitlement to an initial compensable evaluation for 
hallux valgus, right foot.

9.  Entitlement to an initial compensable evaluation for 
hallux valgus, left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to 
December 2004, including in the Southwest Asia theater of 
operations during the Persian Gulf War.

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of May 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Atlanta, Georgia and Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 2006, the Veteran requested a Board 
hearing at the RO.  Subsequently, in a written statement 
received in November 2006, the Veteran indicated that he 
preferred to testify during a videoconference hearing held at 
the RO.  By letter dated March 2009, the RO acknowledged this 
request and informed the Veteran of the date and time of the 
scheduled hearing.  On that date, however, the Veteran failed 
to appear.  Given that the Veteran did not request a 
postponement prior thereto, the Board deems the hearing 
request withdrawn under 38 C.F.R. § 20.702(d) (2008).

The Board addresses the claims of entitlement to service 
connection for costochondritis, bilateral plantar fasciitis, 
left testicle epididymitis and residuals of a fractured nose 
in the REMAND section of this decision, below, and REMANDS 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.    

2.  The competent evidence of record fails to demonstrate 
that the Veteran currently has a heart disorder, including a 
first degree AV block.

3.  A right shoulder disability is not shown to be related to 
the Veteran's active service, including any right shoulder 
injury and AC separation.

4.  The competent evidence of record fails to demonstrate 
that the Veteran currently has a mole on his left arm.  

5.  During the course of this appeal, the Veteran had slight 
or mild hallux valgus of the right foot with tenderness to 
deep palpation of the big toe.  

6.  During the course of this appeal, the Veteran had 
moderate hallux valgus of the left foot with tenderness to 
deep palpation of the big toe.  

7.  Neither disability at issue in this decision is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 




CONCLUSIONS OF LAW

1.  A heart disorder, including a first degree AV block, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1117, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A right shoulder injury and AC separation were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

3.  A mole on the left arm was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  The criteria for entitlement to an initial compensable 
evaluation for hallux valgus, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5280 (2008).

5.  The criteria for entitlement to an initial compensable 
evaluation for hallux valgus, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

The RO provided the Veteran VCAA notice on his claims for 
service connection by letters dated May 2005 and September 
2005, before initially deciding those claims in a rating 
decision dated November 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.

The RO provided the Veteran VCAA notice on his claims for 
higher initial evaluations by letter dated May 2005, after 
initially deciding those claims in a rating decision dated 
November 2005.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with the content of other letters the RO sent the 
Veteran in March 2006, August 2006, October 2006, March 2007 
and July 2007, satisfies the content requirements of the 
VCAA.  Second, in Pelegrini II, the Court recognized the need 
for, and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the Veteran's claims, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
Veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the Veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis without providing any deference to 
the RO's prior decision.  As such, the Veteran is in no way 
prejudiced by having been provided notice after the initial 
RO decision.  Rather, the RO afforded him the appropriate 
opportunity to identify or submit additional evidence prior 
to any subsequent adjudication of his claims and the Board's 
consideration of his appeal.  With regard to the duty to 
notify, the VCAA simply requires that VA give a claimant an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).  

The content of the previously identified letters reflects 
compliance with pertinent regulatory provisions, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified the Veteran of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  As 
well, the RO provided the Veteran all necessary information 
on disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any additional 
information or evidence to secure in support of his claims.  

In addition, the RO afforded the Veteran VA examinations in 
support of his claims, during which examiners addressed the 
presence, etiology and severity of the disabilities at issue 
in this decision.  The Veteran does not now assert that the 
reports of these examinations are inadequate to decide his 
claims.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for a 
heart disorder, including a first degree AV block, residuals 
of a right shoulder injury and AC separation, and a mole on 
the left arm.  He has made no particular assertions with 
regard to these claims, including whether any of these 
conditions manifested during or following his service in the 
Persian Gulf.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(a)

Service connection may be presumed for certain medical 
conditions, including arthritis and cardiovascular-renal 
disease if it is shown that a veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, one of these conditions manifested 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Heart Disorder & Mole, Left Arm

According to the Veteran's service treatment records, during 
service, the Veteran received treatment for a mole on his 
left arm and chest pain.  An EKG showed a first degree AV 
block.  

Since discharge, the Veteran has received treatment for 
multiple medical complaints and has undergone VA 
examinations, but during treatment visits and examinations, 
no medical professional noted that the Veteran had a mole on 
the left arm or diagnosed a heart disability.  During VA 
examinations conducted in August 2004 and August 2005, 
examiners specifically found no evidence of a heart 
disability.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's claim that the conditions at issue are related to 
his active service.  Occasionally, lay assertions may be 
considered competent evidence of a diagnosis or nexus.  This 
occurs when: (1) the layperson is competent to identify a 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to state that he felt 
pain in his chest or had a growth on his arm, but he does not 
possess a recognized degree of medical knowledge to relate 
that pain to a particular heart disability or the growth to a 
particular skin disability.  In any event, during treatment 
visits since discharge, the Veteran has denied such pain and 
has not been shown to have any such growth.  The Board thus 
finds that the Veteran does not currently have a heart 
disability or a mole on the left arm.  Based on this finding, 
the Board concludes that service connection, to include on a 
presumptive basis with respect to the heart claim, is not 
justified.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt rule is thus not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

2.  Right Shoulder

Post-service medical records, including reports of VA 
examinations conducted in August 2005 and June 2006, 
establish that the Veteran currently has a right shoulder 
disability.  The question is thus whether this disability is 
related to the Veteran's active service.

According to service treatment records, during service in 
2004, the Veteran injured his right shoulder.  This injury 
caused pain and necessitated treatment at that time and in 
September 2004.  Initially, a medical professional diagnosed 
potential separation of the AC joint.  Subsequently, however, 
x-rays failed to confirm the separation or reveal any other 
right shoulder abnormalities.   

Following discharge, the Veteran underwent VA examinations 
and additional 
x-rays, which were unremarkable.  At his June 2006 
examination, he attributed his shoulder pain to carrying 
backpacks in service in service, as well as to physical 
training done at that time.  One VA examiner, in June 2006, 
addressed the etiology of the Veteran's right shoulder 
disability, characterized as arthralgia.  He opined that the 
disability was less likely than not related to the Veteran's 
in-service right shoulder injury.  He based this opinion on 
the absence of evidence of degenerative changes on x-rays.  

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner and, again, his assertions, alone, may not 
be considered competent evidence of a nexus in this case.  
Moreover, there is no persuasive showing of continuous 
manifestations of a right shoulder disability, even when 
taking into account the Veteran's own statements.  The Board 
thus finds that the Veteran's right shoulder disability is 
not related to his active service.  Based on this finding, 
the Board concludes that residuals of a right shoulder injury 
and AC separation were not incurred in or aggravated by 
active service.  A preponderance of the evidence is against 
this claim.  The benefit-of-the-doubt rule is thus not for 
application.  

B.  Claims for Higher Initial Evaluations

The Veteran claims entitlement to higher initial evaluations 
for hallux valgus of both feet.  He asserts that the RO 
incorrectly rated these disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The RO has evaluated the hallux valgus in each of the 
Veteran's feet as 0 percent disabling pursuant to DC 5280.  
This DC provides that a 10 percent evaluation is assignable 
for severe hallux valgus, if equivalent to amputation of the 
great toe, or if operated with resection of metatarsal head.  
38 C.F.R. § 4.86(b) (2008).

Based on these criteria, the evidence establishes that the 
hallux valgus disability pictures do not more nearly 
approximate the criteria for higher initial evaluations under 
DC 5280 or any pertinent regulation noted above, as further 
discussed below.  

During service in 2004, a medical professional noted that the 
Veteran had bunions bilaterally, an abnormality that can 
result in displacement, including valgus, of the great toe.  
A VA examiner noted such displacement in August 2004, during 
a VA examination.  Based on x-rays, he diagnosed bilateral 
hallux valgus (slight on the right, moderate on the left), 
but noted no associated objective findings.  Since then, the 
Veteran has not sought treatment for complaints specifically 
related to his hallux valgus.  He has, however, undergone two 
additional VA examinations of his feet, during which one 
examiner, in August 2005, noted mild deviation of the big toe 
joint on the right and tenderness to deep palpation of both 
toes.  The other examiner, in June 2006, noted 20 degrees 
angulation on the right and 30 degrees angulation on the 
left.  

In the absence of evidence of severe, rather than slight to 
moderate, hallux valgus, resection of the metatarsal heads, 
or other associated objective symptomatology such as painful 
motion or limitation of motion, initial compensable schedular 
evaluations may not be assigned the Veteran's bilateral 
hallux valgus pursuant to the rating schedule.    Moreover, 
an increased evaluation is not found to be warranted under 
any alternate code sections.  In this regard, DC 5284 
provides a 20 percent rating for moderately severe foot 
injuries.  However, the objective evidence, as detailed in 
pertinent part above, does not reveal a disability picture 
that most nearly approximates moderately severe disability, 
even when considering additional functional limitation due to 
factors such as pain and weakness.  In this regard, it is 
noted that the August 2005 VA examination expressly noted 
that there was no gross deformity of either foot, no evidence 
of abnormal weight-bearing and no pain with foot manipulation 
bilaterally.  Moreover, the examiner specifically noted that 
there was no evidence of functional limitation with standing 
or walking.  There was no gait abnormality and he could walk 
on his toes and heels without difficulty.  No other evidence 
of record demonstrates functional limitation such as to 
enable a finding of moderately severe or severe disability of 
either foot.  Moreover, there are no other relevant 
diagnostic codes for consideration.  

The Board has also considered whether these claims for higher 
initial evaluations warrant referral to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 (2008).  However, there is no indication of 
record that the schedular criteria are inadequate to evaluate 
the Veteran's hallux valgus disabilities; neither disability, 
alone, causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitates frequent periods of hospitalization.  Rather, 
the schedular criteria reasonably describe the level and 
symptomatology of each disability.  No further analysis or 
referral is thus necessary.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
hallux valgus of each foot have not been met.  The Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded different evaluations in the future should his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, noncompensable evaluations are the most appropriate 
given the medical evidence of record.

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise, the doctrine is 
not for application.  Rather, the preponderance of the 
evidence is against each claim.  


ORDER

Service connection for a heart disorder, including a first 
degree AV block, is denied.

Service connection for residuals of a right shoulder injury 
and AC separation is denied.

Service connection for a mole on the left arm is denied.  

An initial compensable evaluation for hallux valgus, right 
foot, is denied.

An initial compensable evaluation for hallux valgus, left 
foot, is denied.


REMAND

The Veteran claims entitlement to service connection for 
costochondritis, bilateral plantar fasciitis, left testicle 
epididymitis and residuals of a fractured nose.  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

In this case, the notice letters discussed earlier did not 
list costochondritis among the issues being developed.  
Accordingly, the notice issued to date does not satisfy the 
VCAA requirements with respect to this issue.  Proper notice 
must therefore be afforded to the Veteran.  

Additionally, it is noted that under 38 U.S.C.A. § 5103A, 
VA's duty to assist includes providing a claimant a medical 
examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, examinations in support of the plantar 
fasciitis, left testicle epididymitis, and residuals of a 
fractured nose are necessary.  The RO denied these claims on 
the basis that the Veteran did not then have plantar 
fasciitis, left testicle epididymitis or residuals of a 
fractured nose.  However, post-service treatment records in 
the claims file indicate otherwise.  They show that, since 
discharge, the Veteran has been seen on multiple occasions 
for plantar fasciitis, which medical professionals have 
always addressed in conjunction with the Veteran's service-
connected ankle disabilities.  Such records also reflect 
nasal complaints, including difficulty breathing, and 
abnormalities of the left testicle.  The claims file does not 
include a medical opinion addressing whether these 
problems/abnormalities are related to the plantar fasciitis, 
left testicle epididymitis and fractured nose noted in 
service.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Issue a VCAA notice letter on the 
claim of entitlement to service 
connection for costochondritis.  Apprise 
the Veteran of the evidence necessary to 
substantiate the claim, and of the 
division of responsibilities between VA 
and a claimant in developing a claim.  
Also apprise him of how disability 
ratings and effective dates are 
established.  

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for bilateral 
plantar fasciitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the 
Veteran's bilateral plantar 
fasciitis, which appears to 
manifest intermittently, is 
chronic and, if so, whether it 
is at least as likely as not 
related to his active service, 
including documented in-service 
plantar fasciitis; 

b) if not, opine whether the 
plantar fasciitis is 
proximately due to or the 
result of the Veteran's 
service-connected ankle 
disabilities, or aggravated by 
those disabilities; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and  

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for left testicle 
epididymitis.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all abnormalities of 
the Veteran's left testicle, 
including, if appropriate, 
epididymitis; 

b) opine whether any such 
abnormality represents a 
residual of epididymitis, noted 
in service; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and  

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for residuals of a 
nasal fracture.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all abnormalities of 
the Veteran's nose, including, 
if appropriate, difficulty 
breathing, and diagnose any 
respiratory disabilities that 
are present; 

b) opine whether any such 
abnormality or disability 
represents a residual of the 
Veteran's in-service nasal 
fracture; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and  

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Readjudicate the remanded claims.  If 
any disposition is unfavorable, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need take no action unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


